Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Procera Networks, Inc. a Nevadacorporation (the "Company") on Form 10-QSB for the period ending September 30, 2007,as filed with the Securities and Exchange Commission on the date hereof (the"Report"), Thomas Williams, Interim Chief Executive Officer of the Company, certifiesto the best of his knowledge, pursuant to 18 U.S.C. ss. 1350, as adoptedpursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section 906 has beenprovided to Procera Networks, Inc., and will be retained by Procera Networks, Inc. and furnished to the Securities and Exchange Commission or its staff uponrequest. /s/ Thomas Williams Thomas Williams Interim Chief Executive Officer Date: November 14, 2007
